Citation Nr: 1029169	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety disorder 
with elements of post traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to February 
1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the appellant testified before the undersigned 
Veteran Law Judge (VLJ).  A copy of the transcript is associated 
with the claims folder.
The Board additionally observes that all appropriate due process 
concerns have been satisfied. See 38 C.F.R. § 3.103 (2009). The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim and exercised his option of 
having a personal hearing.  The record reflects that the VLJ 
advised the appellant during the hearing of the evidence sought 
in support of his claim.  A potential evidentiary defect was 
identified and the VLJ held the record open an additional 30 days 
pending receipt of evidence discussed at the hearing.  The 
actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 
3.103.  Additionally, pertinent evidence was received during that 
30-day window where the record was left open by the VLJ.  The 
appellant waived consideration of the additional evidence 
consisting of VA treatment records dated July 2006 to February 
2010 by the agency of original jurisdiction (AOJ).  Therefore, 
the Board can consider this evidence in the first instance 
without returning it to the RO for a supplemental statement of 
the case (SSOC).  See 38 C.F.R. § 20.1304(c)

While the record was held open after the March 2010 Board 
hearing, the appellant further submitted lay statements.  No 
waiver of AOJ consideration accompanied this evidence.  However, 
the Board finds that referral to the AOJ for initially 
consideration is not warranted because the first statement is not 
pertinent to the claim for an increased rating for psychiatric 
disability, but rather pertains to the hearing loss claim 
addressed in the remand portion of this decision.  Also, a second 
statement from the appellant's friend, J.E., is essentially 
duplicative of the testimony given by the appellative and is 
cumulative; therefore, the Board may consider this evidence 
without referral to the AOJ for consideration in the first 
instance.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant's service-connected psychiatric disability is 
predominantly manifested by symptoms of anxiety, depressed mood, 
distrust of other people, chronic sleep impairment with 
nightmares and night sweats, and poor remote memory, resulting in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
anxiety disorder with elements of PTSD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130,  
Diagnostic Code 9411 (2009)




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
September 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  At this time, the appellant was notified of how 
VA determines disability ratings and effective dates.  
Specifically, VA informed the appellant that disability 
determinations included consideration of (a) the nature and 
symptoms of the condition; (b) the severity and duration of the 
symptoms; and (c) the impact of the condition and symptoms on 
employment.  The September 2006 VCAA letter pre-dates the initial 
adverse determination.

Also, the Board observes that, in a May 2008 letter, VA again 
notified the appellant of the disability rating and effective 
date elements of his claim.
The appellant was afforded due process of law.  The appellant has 
not been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has been satisfied here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veteran's service 
organization.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment records, 
to include Bonham VA Hospital treatment records,  have been 
associated with the claims folder along with records associated 
with the award of Social Security Administration (SSA) benefits.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The Board 
notes that the VA examinations are adequate as they reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion supported 
by a medical rationale.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

Anxiety disorder with elements of PTSD is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the 
criteria listed under the General Rating Formula for Mental 
Disorders.  

The General Rating Formula provides a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events). Id.

A 50 percent rating is provided when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A score of 41- 50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co-workers).  Id.   GAF scores between 61 
and 70 reflect some mild symptoms (e.g. depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.


Facts

Report of VA examination dated in August 2002 reflects that the 
appellant had alcohol dependence, depression that may be related 
to alcohol and its effects-and nightmares that may also be 
related to the effects of alcohol, along with mild PTSD.  A GAF 
of 76 was given.

VA treatment records dated in 2006 reflect that the appellant was 
hospitalized on July 3, 2006, for a "change in mental status" 
due to alcohol abuse and depletion.  On July 4, it was noted that 
the appellant was alert and oriented, but did not want to allow a 
blood draw.  On July 5, he was described as not oriented, 
confused to time and place; he had pulled out his IV of fluids 
and electrolytes.  The appellant refused treatment and care.  The 
assessment was history alcohol abuse with depression and volume 
depletion.  A mental health consultation dated July 5 reflects 
that the appellant's sibling reported that the appellant had been 
drinking heavily for the past  few weeks and had almost nothing 
to eat with resulting cognitive decline.  His mental status was 
confused with disorganized thought process.  Mood was labile, 
irritable, and hostile.  He was alert and oriented only to 
person.  Patient was delusional, paranoid and with impaired 
insight, judgment, and cognition.  He was a suicide risk.  On 
July 6, the appellant was described as disruptive and singing all 
night.  On July7, a dramatic improvement in the appellant's was 
noted.  He was described as very pleasant, calm, and cooperative.  
He indicated that he wanted to get better, and wanted to stop 
drinking alcohol.  Mental status examination reflects that he was 
oriented to person, place and time, and he was alert without 
psychotic behavior or suicidal/homicidal ideation.  It was noted 
that the appellant was homeless.  On July 8, treatment notes 
reflect that the appellant was admitted with dehydration and that 
mental status, depression, had remarkably improved after Zyprexa.  
On July 11, the appellant reported that he felt anxious, but no 
other psychiatric symptoms were provided.  This same day reflects 
that the appellant was joyful and glad to see relative.  On July 
12, the appellant's brothers reported to the clinical social 
worker that the appellant needed physical and occupational 
therapy; the social worker noted that the appellant had been 
living in a motel, had quit full-time work as a truck salesman 3 
weeks ago due to his medical condition.  She stated that she 
would assist with applying for VA and SSA benefits on the 
appellant's behalf.  On July 12, it was noted that the appellant 
was accepted to TCU for rehabilitation to improve his mobility.  
The records show that the appellant had disability of lower 
extremity balance, gait, and coordination.  On July 17, the 
appellant was on and off the ward independently.  A mental health 
consultation dated July 28 reflects that the examiner met with 
appellant several times during this extended inpatient stay and 
that the appellant sought an alcohol rehabilitation program.  The 
assessment was alcohol dependence and chronic PTSD.  On July 29, 
VA discharged the appellant to a private nursing home.  From July 
7 through July 29, the appellant was oriented and alert.

Report of VA psychiatric examination dated in December 2006 
reflects that the appellant was currently homeless and entered in 
the Bonham VA domiciliary program for alcohol dependence 
rehabilitation.  By history, the appellant was fired from his job 
in May 2006.  He reported taking Klonopin, Celexa, and Zyprexa-
and equivocated as to the therapeutic effects of the medications.  
The appellant reported symptoms of sleeplessness, weekly 
nightmares, flashbacks on hearing helicopters, weekly night 
sweats, frequent startle response, poor short term memory, and an 
aversion to Asian people along with homicidal feelings towards 
them.  The examiner noted that the appellant was vague regarding 
his symptoms.  Occupationally, the appellant reported that PTSD 
caused him to lose his train of thought.  Socially, he reported 
that he always feels anxious around others, which may have led to 
his divorce, that he has few friends, he has very little leisure 
activity.  On mental status examination, the appellant was fully 
oriented, had spontaneous affect and good reasoning.  
Communication was logical, coherent, and relevant.  He did not 
appear in great distress.  He was well dressed and well-groomed.  
Comprehension and concentration were good.  The examiner 
described the appellant as "overall mentally intact, 
cooperative, and exhibit[ing] good social skills."  The 
appellant appeared intelligent and his speech was well 
understood.  The Axis I diagnoses were chronic alcohol dependence 
with a GAF of 45; undifferentiated somatoform disorder with a GAF 
of 55; and mild PTSD with a GAF of 65.  The examiner commented 
that the appellant had mild PTSD and reports intrusive thoughts, 
dreams and flashbacks as well as reaction to similar symbols.  He 
further commented that the appellant is socially isolated and 
indicates a foreshortening of his future along with anger control 
problems, hypervigilance, and concentration problems.  The 
examiner indicated that the notion of PTSD was contaminated by 
the effects of alcohol dependence.

Report of VA psychiatric examination dated in October 2007 
reflects similar background information and mental status 
findings.  In addition, the appellant reported that he was doing 
some work at the domiciliary 3 days a week for an 8 hour shift at 
the front desk.  The appellant reported short-term memory loss 
and concentration problems, which the examiner related as more 
likely due to his history of heavy drinking and his vitamin 
deficiencies from not eating.  The appellant reported that he had 
a few friends in Dallas, Texas, but none at the domiciliary.  He 
reported spending his time working the front desk, working on 
arts and crafts, reading a little, watching television, and 
hanging out with other veterans at the domiciliary.  It was noted 
that the appellant presented in a wheelchair due to neuropathy 
and vertigo.  The appellant reported symptoms of daily thoughts 
about Vietnam, nightmares 2-3 times a week, sleep disturbance, 
anger problems, exaggerated startle response, and some mild 
avoidance symptoms.  Objectively, his affect was depressed with 
signs of psychomotor slowing.  He was fully oriented and thought 
processes were intact.  Reasoning and judgment were fair.  The 
Axis I diagnoses included alcohol dependence in full sustained 
remission, mild PTSD, undifferentiated somatoform disorder, and 
substance induced mood disorder.  A GAF of 50 was assigned.  The 
examiner commented the appellant's alcohol dependence has had the 
most significant impact on his life and that he continued to have 
mood symptoms secondary to the negative consequences of his heavy 
drinking to include losing jobs, losing relationships, and a 
sense of worthlessness and hopelessness.  The examiner clarified 
that, if PSD was his only condition, the GAF score would be 65.

An addendum dated March 2008 to the October 2007 VA examination 
reflects that the examiner determined that no changes to his 
October VA examination report were necessary based review of the 
claims folder..  It was noted that he briefly saw the appellant 
at this time and the appellant reported feelings of depression 
and having worsened PTSD symptoms.  The examiner indicated that 
"A review of the recent treatment notes suggest a slight 
worsening of symptoms as he started PTSD therapy, but over all he 
appears stable with no reported substance abuse relapses."
VA treatment records dated July 2006 through February 2010 
reflect that the appellant was admitted to the Domiciliary 
Substance Abuse Program (DSAP) on October 25, 2006, for treatment 
of alcohol dependence.  The discharge summary dated July 2, 2009, 
shows that the appellant was followed by Dr. B., the DSAP 
psychiatrist, for depression, anxiety, and PTSD, which required 
some medication adjustment, but was overall stable.  The 
appellant also had group therapy and individual counseling with 
Dr. R.  During his DSAP admission, the appellant began classes at 
a local community college, worked the front desk at the 
domiciliary, participated in the 2007 annual Christmas party, 
participated in the Knights of Columbus Assembly in September 
2008, and assumed the role of president of the residents' 
domiciliary counsel.  The appellant participated in group therapy 
and individual counseling.  Psychiatric symptoms were significant 
for anxious mood.  His effect was generally calm.  The appellant 
reported occasional sleep disturbance, varying frequency of 
nightmares, and frequent night sweats (3-5 nights/week).  These 
records show that the appellant had a well-groomed appearance, 
and no impairment of speech, sensorium, or thinking.  He was 
alert and oriented in all spheres.  Insight was fair and judgment 
was intact.  His affect was anxious.  These records further show 
that a GAF of 50 was assigned throughout his admission.  

The DSAP records reflect as follows:
*	In April 2007, the appellant related marked anxiety, 
insomnia secondary to nightmares, flashbacks when 
helicopters fly over, avoidance of news, problems with 
anger, and increased vigilance
*	In April 2008, the appellant reported a positive visit with 
his brother from California, including making amends to an 
aunt.  The examiner noted that his mood had improved along 
with family relations
*	In August 2008, the appellant had a positive outlook, was 
starting college in two weeks, and had made contact with 
his son.  Anxiety symptoms were described as stable.
*	In September 2008, the appellant reported earning above 
average marks in school.
*	In October 2008, the appellant enjoyed eating and 
socializing with other veterans at a picnic.  It was noted 
that the appellant demonstrated appropriate social skills.
*	In October 2008, Dr. R. indicated that the appellant had 
reduced frequency of anxiety and symptoms since meeting 
with Vietnam vets group in the domiciliary.
*	In January 2009, the appellant reported that he was looking 
forward to a toad trip with his brothers later this year.  
The appellant reported situational anxiety in response to a 
computer class, and night sweats once a week.
*	In February 2009, the appellant reported that he planed on 
starting a transportation consulting business.  It was 
noted that the appellant had good support from his fellow 
domiciliary residents and his family.
*	In March 2009, the appellant reported an "earnest 
friendship" with his roommate.

VA treatment notes dated July 2009 reflects that, shortly after 
discharge from the domiciliary, the appellant continued to have 
symptoms of PTSD and increased stress from adjusting to living 
independently.  Subjectively, symptoms included hypervigilance to 
new sounds and startling easily, sleep disturbance, insomnia, 
nightly nightmares, and night sweats.  The appellant denied 
feeling depressed and thoughts of suicide.  He reported that he 
planned to start back playing golf with a friend.  Mental status 
examination reflects that the appellant was alert and oriented, 
pleasant and cooperative.  Speech was logical with regular rate 
and volume.  Mood seemed euthymic with somewhat irritable effect.  
There was no overt psychosis.  Judgment and insight were good.  
The appellant's medications were adjusted.

SSA records reflect that the appellant's primary diagnosis is for 
peripheral neuropathy and his secondary diagnosis is for 
hypertension.  In addition to the evaluation of his physical 
conditions, SSA records include a psychiatric evaluation dated 
August 2008 by Dr. R.A., which reflects that the appellant 
arrived on time for his appointment and had driven himself.  He 
was clean and neatly dressed, with good personal grooming.  It 
was noted that the ambulated with a walker.  The appellant 
complained of PTSD symptoms associated with panic attack 
features, depression, and memory problems.  Objectively, the 
appellant was polite and cooperative.  Speech was good.  There 
was no impairment of thought process, or thought content.  He did 
not present with psychosis.  Mood was described by the appellant 
as depressed, anxious, and apprehensive.  The appellant noted 
that, if he were not on medication, he would be very depressed 
and not able to keep this appointment.  The examiner commented 
that, during this examination, "his depression and anxiety did 
not appear severe, but he did present as being mildly anxious and 
apprehensive."  Affect was normal.  His sensorium and cognition 
were intact.  He was oriented to time, place, and person; and he 
had average intelligence.  Remote memory was poor; recent memory 
was good; and immediate memory was fair.  Concentration was fair.  
Judgment and insight were fairly good.  The Axis I diagnoses were 
alcohol dependence (in remission), PTSD, and depression.  A GAF 
score of 50-55 was assigned.

In March 2010, the appellant testified that his psychiatric 
disability was manifested by not sleeping, avoidance of people 
and crowds, locking his doors, keeping a gun within arms reach, 
distrust of others, ritualistic behavior, living alone, and night 
sweats.  He indicated that he had one friend and attended group 
therapy for his condition.  He also indicated that he talks to 
his out-of-state brothers by phone constantly.  The appellant 
noted that his brothers visit him once or twice a year.  The 
appellant argued that he believes he deserves more compensation 
for his psychiatric disability because his VA doctors told him he 
was not adequately compensated.  The appellant acknowledged that 
he initially entered Bonham VA Hospital in 2006 for alcohol 
dependence and rehabilitation, but that he received treatment for 
psychiatric disability during his inpatient stay.  The appellant 
reported that he was discharged after securing SSA disability, 
which resulted in excessive income and making him ineligible for 
the domiciliary care at Bonham VA Hospital.

Analysis

In weighing the appellant's testimony, statements, treatment 
records-to include Bonham VA Hospital health notes, SSA records, 
and reports of examinations, the Board concludes that the 
evidence supports the assignment of a 30 percent disability 
evaluation and no more.  Also, the disability has not 
significantly changed during the appeal period and, as such, a 
uniform evaluation is warranted.  See Fenderson and Hart, supra.  
The evidence of record establishes that the appellant has 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks due to symptoms of anxiety, depressed mood, 
distrust of other people, chronic sleep impairment with 
nightmares and night sweats, and poor remote memory.  The GAF 
scores during the appeal period ranged from 45 to 65, suggestive 
of varying degrees of occupational and social functioning; 
however, the Board observes that the VA treatment records dated 
July 2006 through February 2010 show a GAF of 50.  As indicated 
above, a score of 41- 50 is assigned where there are serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  Therefore, the preponderance of the evidence 
supports the assignment of a 30 percent disability rating for the 
appeal period.

The Board finds that an evaluation greater than 30 percent is not 
warranted.  While anxiety is shown, his symptoms do not include 
panic attacks more than once a week.  Symptoms of anxiety and 
depression have not impaired the appellant's ability to 
participate in domiciliary social activities, perform the duties 
of his front desk job at the domiciliary, attend college classes 
and perform work associated therewith, visit with his brother, or 
assume the role of president of the domiciliary residents' 
counsel.  This, coupled with evidence showing that the appellant 
had been considered starting his own business and returning to 
the game of golf, suggests that he has no disturbances of 
motivation.

Also, following his discharge from domiciliary care, the record 
shows that the appellant has managed to lives independently, pay 
his bills and run his household, although it is noted that he 
received some assistance from a friend with shopping.  The 
appellant can function independently and appropriately.

While the appellant reported symptoms of anger, this is not 
supported by the record.  VA and SSA reports of psychiatric 
evaluation show that the appellant is pleasant and cooperative.  
There is no indication of anger, or even anecdotes of outbursts.  
To the extent that the appellant has feelings of anger, there is 
no indication that this has in any meaningful way interfered with 
his social or occupational functioning.

Additionally, the record reflects no impairment of speech, 
sensorium, or cognition.  Apart from the few days at the 
beginning of his July 3, 2006, hospital admission for alcohol 
abuse, the appellant has been oriented and alert.  There is no 
indication in the testimony or medical record that the appellant 
has difficulty in understanding complex commands, or that he has 
impaired memory, long and short term.  The appellant's 
participation in college courses and working the front desk 
suggests that he can complete tasks and apply retained learned 
information.  The appellant's symptoms have not resulted in any 
impairment of judgment, insight, thinking, or communication.

The appellant's symptoms are not of the severity, frequency, or 
duration that cause him occupational and social impairment with 
reduced reliability and productivity.  Although the appellant is 
not employed, the SSA record reflects that is largely due to 
physical, not psychiatric, disability.  SSA's psychiatric 
evaluation reflects the examiner's opinion that his depression 
and anxiety symptoms are not severe.  Similarly, reports of VA 
examinations dated in December 2006 and October 2007 reflect only 
mild PTSD and the examiners provided a GAF exclusive for PTSD of 
65-GAF scores between 61 and 70 suggest some mild symptoms.

The Board accepts the appellant's report that he avoids people.  
However, the record shows that he has some limited social 
interaction with a friend and his brothers.  Also, during his 
domiciliary stay, the appellant had social interaction during his 
group therapy, front desk work, participation in college classes, 
and attending social events.

The Board acknowledges that the appellant's mental status from of 
his July 5 through July 6, 2006, during VA hospital admission, 
was disoriented, confused, irritable, hostile, delusional, 
paranoid, and suicidal with labile mod and impaired insight, 
judgment, and cognition.  However, this was for a 2 day period of 
time.  These symptoms resolved mostly by July 7, 2006-at which 
time, the appellant was fully oriented, alert without psychotic 
behavior, pleasant, calm, and cooperative.  Also, these symptoms 
appear to have been associated with the appellant's alcohol abuse 
and not eating in the weeks prior to his hospital admission, 
rather than to a flare-up of service-connected psychiatric 
disability.  Notwithstanding, given the brevity of the 
psychiatric decline and the following years of essentially stable 
symptoms, the Board believes than an evaluation greater than 30 
percent for the appellant's psychiatric disability is not 
warranted for the appeal period or for this separate 2 day period 
of time.

The appellant has argued that his psychiatric symptoms would be 
out of control if he did not take his medications in support of 
his claim for increase.  While this may be true, the schedular 
criteria are not predicated on possibility.  It is reasonable to 
expect the appellant to take prescribed medications that improve 
his ability to function and it is reasonable to evaluate the 
appellant's symptoms based on his medicated state.  To evaluate 
claimants otherwise would wrongly result in compensating them for 
symptoms that are essentially controlled or managed, and would 
not accurately reflect the actual level of functioning.  
Accordingly, this argument for increase has no valid basis.

The Board has considered the appellant's report that his VA 
doctors told him he was not appropriately rated or compensated 
for his psychiatric disability.  The Board finds nothing in the 
record to support this allegation, and the undersigned VLJ 
provided the appellant an additional time period within which to 
submit such evidence.  Also, the Board observes that the 
treatment notes of the appellant's mental health providers have 
been obtained and associated with the claims file.  The pertinent 
findings support the assignment of a 30 percent rating, and not 
more, as explained above.

In summary, having considered the appellant's complaints along 
with the objective medical findings of record, the Board believes 
that the appellant's symptoms more closely approximate those for 
the 30 percent disability rating, and no more.  Occupational 
impairment with reduced reliability and productivity due to 
psychiatric symptoms is not shown.  Clearly, the appellant has 
PTSD symptoms as described-subjective sleep disturbance with 
nightmares and night sweats, insomnia, periodic flashbacks, and 
social withdrawal, along with objective findings for anxious and 
depressed mood, with poor remote memory-and these result in some 
occupational and social impairment, but the evidence of record 
shows no indication that these symptoms, alone or collectively, 
have resulted in occupational and social impairment with reduced 
reliability and productivity.

In view of the above, the Board concludes that the evidence 
reflects no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, and mild memory loss.

Because the evidence as a whole demonstrates that the appellant's 
symptoms are adequately addressed by the now assigned 30 percent 
evaluation, a higher rating must be denied.  The Board 
specifically finds that criteria for a 50 percent evaluation are 
not met in that there is no indication of symptoms such as 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, impaired judgment or abstract thinking, or other 
symptomatology causing occupational and social impairment with 
reduced reliability and productivity.  A preponderance of the 
evidence is against an evaluation greater than 30 percent.  
Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Extraschedular Consideration

In the Board's adjudication of the claim for increase, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant and shown 
objectively fit appropriately with the criteria found in the 
relevant Diagnostic Code for the disability at issue.  The Board 
acknowledges that the appellant is unemployed and that he was a 
domiciliary resident for an extended period of time.  The record 
further confirms he has not been employed on a regular basis 
since approximately 2006.  However, the Board also observes that 
the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected psychiatric disability 
being adjudicated herein.  In short, the rating criteria for 
psychiatric disability contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected psychiatric disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  Accordingly, referral 
for extraschedular consideration for these disabilities is not 
warranted.


ORDER

A 30 percent disability evaluation, and no more, for service-
connected anxiety disorder with elements of PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND


In regard to the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
hearing loss disability, the Board notes that the Court has held 
that, when a notice of disagreement (NOD) has been filed, the RO 
must issue a Statement of the Case (SOC).  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

In a decision of October 2008, the RO denied the claim to reopen 
for hearing loss disability.  In a November 2008, on VA Form 9, 
the appellant indicated 
disagreement with that adverse rating decision.  Subsequently 
dated statements from the appellant further reflect an intent to 
appeal the October 2008 rating decision on hearing loss.  
However, no SOC has been issued to date.

The Board notes that special wording is not required for an NOD, 
but rather an NOD must be in terms that can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review. 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; 
see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  That 
standard has been met here.

Therefore, as the Board finds that there is an NOD with regard to 
the hearing loss claim and that the RO has not issued an SOC with 
regard to such issue, remand for issuance of an SOC is required.  
See Manlicon, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant should be sent an SOC on the issue of 
whether new and material evidence has been submitted 
to reopen the claim for hearing loss disability.  
Only if a timely substantive appeal is received, 
then the RO shall certified the issue to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


